Pfeifer, J.,
dissenting.
*273{¶ 51} VanCleave has a protected property interest in the disability-retirement benefits for which she applied. See Kapps v. Wing (C.A.2, 2005), 404 F.3d 105, 115, and cases cited therein (“Every [federal] circuit [court of appeals] to address the question * * * has concluded that applicants for benefits * * * may possess a property interest in the receipt of public welfare entitlements”). See also Flatford v. Chater (C.A.6, 1996), 93 F.3d 1296, 1304 (“all appellate courts to date, including this one, have not questioned whether a social security claimant has a property interest in benefits for which he or she hopes to qualify”). To determine what process is due with respect to VanCleave’s property interest, it is necessary to consider (1) “the private interest that will be affected by the official action,” (2) “the risk of erroneous deprivation of that interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards,” and (3) “the government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute requirement would entail.” State ex rel. Haylett v. Ohio Bur. of Workers’ Comp. (1999), 87 Ohio St.3d 325, 332-333, 720 N.E.2d 901.
{¶ 52} The private interest involved here — the right to disability-retirement benefits — is significant. The risk of an erroneous deprivation of that right due to the lack of a statement by the School Employees Retirement System (“SERS”) identifying the evidence it relied upon and its reasons for denying the application may be less than claimed by VanCleave. But the value in requiring an explanation is manifest — it will enable both parties and the court to better discern the reasons for the SERS determination and thereby also enable a more accurate resolution of a mandamus action challenging that determination. Finally, there is no evidence or indication that requiring SERS and its retirement board to specify what evidence it relied upon and to briefly explain its reasons for denying a disability-retirement benefits application would be either fiscally or administratively burdensome.
{¶ 53} Procedural due process requires SERS to specifically state what evidence it relies upon and briefly explain the reasoning for its denial of VanCleave’s application for disability-retirement benefits. Kapps, 404 F.3d at 124 (“Claimants cannot know whether a challenge to an agency’s action is warranted, much less formulate an effective challenge, if they are not provided with sufficient information to understand the basis for the agency’s action” [emphasis sic]). See Barron v. Bd. of Trustees of Policemen’s Pension & Relief Fund (1985), 176 W.Va. 480, 485, 345 S.E.2d 779, paragraph four of the syllabus (the “procedural due process rights that should be accorded a member of the Policemen’s Pension and Relief Fund * * * are that such member is entitled * * * to have the Board of Trustees give a written statement outlining its reasons for denying [an application for disability] benefits).” I am convinced that VanCleave has established that she is entitled to a limited writ of mandamus to compel SERS to *274vacate its decision denying her application for disability-retirement benefits and to issue a new decision specifically stating what evidence it relies upon and briefly explaining its reasoning. An explanation would be particularly beneficial here, where Dr. Wolfe emphasized her suspect reliance on the lack of objective symptoms to support her conclusion that VanCleave was able to perform her job duties. See Rogers v. Commr. of Social Sec. (C.A.6, 2007), 486 F.3d 234, 245 (“in light of the unique evidentiary difficulties associated with the diagnosis and treatment of fibromyalgia, opinions that focus solely upon objective evidence are not particularly relevant”). The majority opinion’s reliance on Vance v. Commr. of Social Sec. (C.A.6, 2008), 260 Fed.Appx. 801, 807, 2008 WL 162942, is misplaced because in that case, the court of appeals emphasized that there was evidence that the claimant’s symptoms “have either improved or remained stable.” In Vance, “other evidence also supported the * * * finding that [the claimant] was not. entirely credible with respect to the severity of her pain and limitations, including her activities of daily living.” Id. The record here is bereft of comparable evidence.
Fell & Marcus Co., L.P.A., and George N. Fell II, for appellant.
Nancy Hardin Rogers, Attorney General, and Todd A. Nist, Assistant Attorney General, for appellee.
{¶ 54} I also disagree with the majority opinion’s conclusory statement that “it is not clear how VanCleave’s mandamus claim has been prejudiced by the summary nature of the board’s decision.” At a minimum, due process requires SERS to explain why it denied VanCleave’s claim for disability-retirement benefits. Furthermore, SERS has introduced no evidence that it would suffer a fiscal or administrative burden that outweighs the risk that disability-retirement applicants would be wrongly denied benefits to which they are entitled when courts reviewing SERS determinations are uncertain of the reasons underlying those decisions. Therefore, fundamental due process requires that the judgment of the court of appeals be reversed and that a limited writ of mandamus be granted to compel SERS to issue a new decision on VanCleave’s disability-retirement application that identifies the evidence it relies upon and briefly explains the reasons for the new decision. Because the court fails to do so, I dissent.
O’Connor, J., concurs in the foregoing opinion.